DETAILED ACTION
Status of the Application
	Claims 1, 3-4, 6-9 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Applicant’s preliminary amendment of claim 1 and cancellation of claims 2, 5 as submitted in a communication filed on 3/24/2022 is acknowledged.  Claims 1, 3-4, 6-9 are at issue and are being examined herein. 

Specification
The title of the invention is objected to for the following reasons.  It is unclear as to what is the meaning of the term “non-de novo synthesis”.   In addition, the claims are not only directed to a method to construct a recombinant organism but they are also directed to a recombinant strain and a method to produce lipids with said recombinant strain.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to CHINA 202010455770.0 filed on 05/26/2020, and CHINA 202011299212.6 filed on 11/19/2020.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This is the US national application which entered the national stage from PCT/CN2020/132738 filed on 11/30/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 4/15/2021 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 4 is objected to due to the recitation of “which was preserved in …..on September….2020, and the preservation number of the strain is CGMCC No. 20730”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “which has been deposited in the China…..Center (CGMCC) on September 23, 2020 under deposit number  CGMCC No. 20730”. Appropriate correction is required.    
Claim 6 is objected to due to the recitation of “and the pH is maintained to be 6.0”. To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “and the pH  is maintained at 6.0”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-4, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 3-4, 6-9 dependent thereon) is indefinite in the recitation of “constructing a non-de novo synthesized Mucor circinelloides recombinant strain with high lipid yield comprising: inserting the nucleotide sequence of diacylglycerol acyltransferase DGAT into an integrative plasmid pMAT2075, electrically transforming the integrative plasmid ….into a protoplast of uracil defective Mucor circinelloides, and screening positive clones such that the diacylglycerol acyltransferase DGAT is overexpressed in the uracil defective Mucor circinelloides to obtain the non-de novo synthesized Mucor circinelloides recombinant strain with high lipid yield, wherein the nucleotide sequence of the diacylglycerol acyltransferase DGAT is as shown in SEQ ID NO: 1” for the following reasons.  It is unclear as to what the meaning of the term “non-de novo synthesized Mucor circinelloides” is.  In addition, as written, it is unclear which is the intended meaning of the term “with a high lipid yield” within the context of the claim. Is the term referring to a Mucor circinelloides strain that is a high lipid producer? The term “inserting the nucleotide sequence of diacylglycerol acyltransferase” is indefinite because (i) a diacylglycerol acyltransferase is a protein, thus not having a nucleotide sequence, and (ii) a nucleotide sequence is a graphical representation of the order in which nucleotides are arranged in a polynucleotide, thus a graphical representation cannot  be inserted in a cell.  The term “electrically transforming the…plasmid” is confusing because (i)  cells can be transformed with a plasmid, thus it is unclear how one could transform a plasmid with a cell, and (ii) one cannot determine how the term “electrically” further limits the transformation.   Does the term “electrically” refer to the use of electricity by the equipment used in the process of transformation?  The term “overexpressed” is a relative term and the claim fails to disclose the basis for comparison (overexpressed compared to what?).   The term “nucleotide sequence of the diacylglycerol acyltransferase” is unclear because proteins don’t have nucleotide sequences. In addition, as written it is unclear if the term “DGAT” is merely the abbreviation for the term “diacylglycerol acyltransferase” or if it refers to a type of diacylglycerol acyltransferase.  If it is merely an abbreviation, the term “DGAT” should be placed in parenthesis nest to the term “diacylglycerol acyltransferase”.  The term “as shown in SEQ ID NO: 1” is unclear because the term “as shown in” could be interpreted as “like”.  Therefore, one cannot determine if the nucleotide sequence is limited to SEQ ID NO: 1 or if the nucleotide sequence is similar to SEQ ID NO: 1.  If the latter is the intended meaning, the term would also be  considered indefinite because the term “similar” is a relative term.  For examination purposes, it will be assumed that claim 1 is directed to a method for producing a recombinant Mucor circinelloides strain that produces lipids, wherein said method comprises (a) inserting a polynucleotide encoding a diacylglycerol acyltransferase into plasmid pMAT2075, (b) transforming a uracil defective Mucor circinelloides strain with the plasmid obtained in step (a), and (c) screening for clones that express the diacylglycerol acyltransferase and produce lipids, wherein the polynucleotide comprises SEQ ID NO: 1. Correction is required. 
Claim 3 (claim 4 dependent thereon) is indefinite in the recitation of “wherein the uracil defective Mucor circinelloides is the uracil defective type of Mucor circinelloides WJ11” for the following reasons.  It is unclear as to what is a “uracil defective type” of an organism.  Is the intended limitation a variant of the Mucor circinelloides WJ11 strain that is uracil defective? Is the Mucor circinelloides WJ11 strain already uracil defective? If the intended limitation is “wherein the uracil defective Mucor circinelloides is a variant of the Mucor circinelloides WJ11 strain that is uracil defective”, the claim should be amended accordingly. Correction is required. 
Claim 4  is indefinite in the recitation of “non-de novo synthesized Mucor circinelloides recombinant strain with high lipid yield constructed by the method described in claim 3, wherein the Mucor circinelloides recombinant strain with high lipid yield is a Mucor circinelloides  DGAT strain, which was preserved in….” for the following reasons.  It is unclear what  a “non-de novo synthesized” organism is.  Moreover, it is unclear as to what a DGAT strain is. Does the term refer to a strain that produces a diacylglycerol acyltransferase?  If the claim is simply directed to a Mucor circinelloides recombinant strain that has been deposited in the China Microbiological Culture Collection Center (CGMCC) on September 23, 2020 under deposit number  CGMCC No. 20730, the claim should be amended accordingly.  Correction is required. 
Claim 6 (claims 7-9 dependent thereon)  is indefinite in the recitation of “wherein a seed culture solution is inoculated on a fermentation medium added with fat as a carbon source according to the inoculation quantity of 10%, and a defoaming agent polypropylene glycol 2000 is added according to 2 ml/L during fermentation” for the following reasons.   It is unclear as to where is the fermentation medium added to.  In addition, it is unclear as to (i) how a fermentation medium is added according to the inoculation quantity of 10%, (ii) what an inoculation quantity is, and (iii) how a quantity can be a percentage.  Moreover, it is unclear as to how a defoaming agent is adding accord to 2 ml/L.  Is the term “2 ml/L” referring to the ratio of defoaming agent volume to fermentation medium volume?  If the intended subject matter is a method for producing a lipid by fermentation of the recombinant Mucor circinelloides strain of claim 4, wherein said method comprises culturing said strain in a fermentation medium that comprises fat as a carbon source, and polypropylene glycol 2000 as a defoaming agent, the claim should be amended accordingly.  Correction is required.  
Claim 7 is indefinite in the recitation of “wherein the 1L of fermentation medium consists of….., ….and the balance of water, wherein the metal mother liquid consists of …...and the balance of distilled water to prepare 100 mL” for the following reasons.  There is no antecedent basis of “the 1L of fermentation medium”.  In addition, it is unclear as to how the terms “and the balance of water” as well as  “and the balance of distilled water to prepare 100 mL” further limit the claim.  Which is the balance being referred to?  If the recipe is for one liter, how is the term “100 mL” related to the recipe?  In addition, the term “metal mother liquid” is unclear because the term is undefined and the recipe given for this liquid is missing the volume associated with the salts listed in the recipe.  If the intended limitation is “wherein one liter of the fermentation medium comprises 40 g of glucose…..and 0.1g of CaCl2.2H2O”, the claim should be amended accordingly.  No patentable weight has been given to the term “metal mother liquid” or quantities associated with this term.  Correction is required.  
Claim 9 is indefinite in the recitation of “wherein the fat is added after being emulsified, the emulsification process is as follows: adding 1 wt% of tween 80 and a small amount of water into the fat, performing homogenization by a homogenizer for 5 min under the condition of 8000 rpm, performing ultrasonic treatment for 5 min and then performing homogenization for 3 min” for the following reasons.   As written, it is unclear if the claim is simply indicating how the fat is emulsified or if the claim requires the method to include the emulsification process described.  If the intended limitation is the inclusion of the emulsification process as part of the claimed method, the claim should be amended accordingly.  For examination purpose, it will be assumed that the claim recites “wherein the fat is added after being emulsified, and wherein the method comprises (i) emulsifying the fat by adding 1 wt% of Tween 80 and a small amount of water into the fat to form a mixture, (ii) homogenizing the mixture of (i) for 5 minutes at 8000 rpm, (iii) applying ultrasound to the mixture for 5 minutes, and (iv)  and then performing homogenization for 3 min”. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The invention appears to employ a novel vector (i.e., pMAT2075) and a novel strain (i.e., Mucor circinelloides deposited in the China General Microbiological Culture Collection Center under accession number CGMCC No. 20730).  Since the vector and strain are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  There is no evidence that the recited strain and vector are readily available to the public. The recited vector’s sequence is not disclosed,  nor have all the sequences required for its construction been shown to be publicly known and freely available.   The enablement requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the vector and the strain.  The specification does not disclose a repeatable process to obtain the vector and the strain, and it is not apparent if the DNA sequences are readily available to the public.  Accordingly, it is deemed that a deposit of the vector and strain should have been made in accordance with 37 CFR 1.801-1.809.
	It is noted that Applicants have deposited the strain but there is no indication in the specification as to public availability. There is no indication that the vector has been deposited.  If a deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain and vector have been deposited under the Budapest Treaty and that the strain and vector will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein.
	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
	a.  during pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	b.  all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	c.  the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
	d.  the deposit will be replaced if it should ever become non-viable.

Art of Interest
CN 107574190 (cited in the IDS) discloses a recombinant Mucor circinelloides strain that has been transformed with a nucleic acid encoding a TCA transporter to obtain a strain that produces a high level of oil. Zhang et al. (Master’s thesis, 2015, cited in the IDS) discloses several Mucor circinelloides diacylglycerol acyltransferases for the production of lipids but fail to provide the sequences associated with these  acyltransferases. Cuomo et al. (GenBank accession number EPB86486, March 2015) discloses a  Mucor circinelloides diacylglycerol acyltransferase which is not encoded by the polynucleotide of SEQ ID NO: 1 as shown in the alignment below. The protein encoded by the polynucleotide of SEQ ID NO: 1 of the instant application encodes a protein which is identical to the protein of Cuomo et al. except for one amino acid substitution. 

RESULT 1
S2J8P3_MUCC1
ID   S2J8P3_MUCC1            Unreviewed;       361 AA.
AC   S2J8P3;
DT   18-SEP-2013, integrated into UniProtKB/TrEMBL.
DT   18-SEP-2013, sequence version 1.
DT   19-JAN-2022, entry version 27.
DE   RecName: Full=Diacylglycerol O-acyltransferase {ECO:0000256|ARBA:ARBA00013244, ECO:0000256|RuleBase:RU367023};
DE            EC=2.3.1.20 {ECO:0000256|ARBA:ARBA00013244, ECO:0000256|RuleBase:RU367023};
GN   ORFNames=HMPREF1544_06754 {ECO:0000313|EMBL:EPB86486.1};
OS   Mucor circinelloides f. circinelloides (strain 1006PhL) (Mucormycosis
OS   agent) (Calyptromyces circinelloides).
OC   Eukaryota; Fungi; Fungi incertae sedis; Mucoromycota; Mucoromycotina;
OC   Mucoromycetes; Mucorales; Mucorineae; Mucoraceae; Mucor.
OX   NCBI_TaxID=1220926 {ECO:0000313|EMBL:EPB86486.1, ECO:0000313|Proteomes:UP000014254};
RN   [1] {ECO:0000313|Proteomes:UP000014254}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=1006PhL {ECO:0000313|Proteomes:UP000014254};
RG   The Broad Institute Genomics Platform;
RA   Cuomo C., Earl A., Findley K., Lee S.C., Walker B., Young S., Zeng Q.,
RA   Gargeya S., Fitzgerald M., Haas B., Abouelleil A., Allen A.W., Alvarado L.,
RA   Arachchi H.M., Berlin A.M., Chapman S.B., Gainer-Dewar J., Goldberg J.,
RA   Griggs A., Gujja S., Hansen M., Howarth C., Imamovic A., Ireland A.,
RA   Larimer J., McCowan C., Murphy C., Pearson M., Poon T.W., Priest M.,
RA   Roberts A., Saif S., Shea T., Sisk P., Sykes S., Wortman J., Nusbaum C.,
RA   Birren B.;
RT   "The Genome sequence of Mucor circinelloides f. circinelloides 1006PhL.";
RL   Submitted (MAY-2013) to the EMBL/GenBank/DDBJ databases.
CC   -!- FUNCTION: Catalyzes the terminal and only committed step in
CC       triacylglycerol synthesis by using diacylglycerol and fatty acyl CoA as
CC       substrates. {ECO:0000256|RuleBase:RU367023}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=a 1,2-diacyl-sn-glycerol + an acyl-CoA = a triacyl-sn-glycerol
CC         + CoA; Xref=Rhea:RHEA:10868, ChEBI:CHEBI:17815, ChEBI:CHEBI:57287,
CC         ChEBI:CHEBI:58342, ChEBI:CHEBI:64615; EC=2.3.1.20;
CC         Evidence={ECO:0000256|ARBA:ARBA00001039,
CC         ECO:0000256|RuleBase:RU367023};
CC   -!- PATHWAY: Glycerolipid metabolism; triacylglycerol biosynthesis.
CC       {ECO:0000256|RuleBase:RU367023}.
CC   -!- SUBCELLULAR LOCATION: Endoplasmic reticulum membrane
CC       {ECO:0000256|RuleBase:RU367023}; Multi-pass membrane protein
CC       {ECO:0000256|RuleBase:RU367023}.
CC   -!- SIMILARITY: Belongs to the diacylglycerol acyltransferase family.
CC       {ECO:0000256|RuleBase:RU367023}.
CC   -!- CAUTION: Lacks conserved residue(s) required for the propagation of
CC       feature annotation. {ECO:0000256|RuleBase:RU367023}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KE123988; EPB86486.1; -; Genomic_DNA.
DR   STRING; 1220926.S2J8P3; -.
DR   EnsemblFungi; EPB86486; EPB86486; HMPREF1544_06754.
DR   VEuPathDB; FungiDB:HMPREF1544_06754; -.
DR   eggNOG; KOG0831; Eukaryota.
DR   OrthoDB; 1347007at2759; -.
DR   UniPathway; UPA00282; -.
DR   Proteomes; UP000014254; Unassembled WGS sequence.
DR   GO; GO:0005789; C:endoplasmic reticulum membrane; IEA:UniProtKB-SubCell.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-UniRule.
DR   GO; GO:0004144; F:diacylglycerol O-acyltransferase activity; IEA:UniProtKB-UniRule.
DR   GO; GO:0006071; P:glycerol metabolic process; IEA:UniProtKB-UniRule.
DR   GO; GO:0019432; P:triglyceride biosynthetic process; IEA:UniProtKB-UniRule.
DR   InterPro; IPR007130; DAGAT.
DR   Pfam; PF03982; DAGAT; 1.
PE   3: Inferred from homology;
KW   Acyltransferase {ECO:0000256|ARBA:ARBA00023315,
KW   ECO:0000256|RuleBase:RU367023};
KW   Endoplasmic reticulum {ECO:0000256|RuleBase:RU367023};
KW   Lipid biosynthesis {ECO:0000256|RuleBase:RU367023};
KW   Lipid metabolism {ECO:0000256|RuleBase:RU367023};
KW   Membrane {ECO:0000256|RuleBase:RU367023};
KW   Reference proteome {ECO:0000313|Proteomes:UP000014254};
KW   Transferase {ECO:0000256|ARBA:ARBA00022679};
KW   Transmembrane {ECO:0000256|RuleBase:RU367023};
KW   Transmembrane helix {ECO:0000256|RuleBase:RU367023}.
FT   TRANSMEM        44..63
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|RuleBase:RU367023"
FT   REGION          1..28
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        1..24
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   361 AA;  40988 MW;  37E500CB74AD1B4F CRC64;

Alignment Scores:
Length:                 361    
Score:                  1873.00        Matches:       360    
Percent Similarity:     99.7%          Conservative:  0      
Best Local Similarity:  99.7%          Mismatches:    1      
Query Match:            96.2%          Indels:        0      
DB:                     18             Gaps:          0      

US-17-285-816-1 (1-1086) x S2J8P3_MUCC1 (1-361)

Qy          1 ATGAACAGCTCTTCTGAGACATTGGTCGCCTCTGAGCCTCCCCAAACCACAAAGGAGAAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetAsnSerSerSerGluThrLeuValAlaSerGluProProGlnThrThrLysGluLys 20

Qy         61 CCTAGCAAGCCCACCTCTCAAGTCAGATGGGCTCCCATTCGTGGCATCCCTATCGAGAGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         21 ProSerLysProThrSerGlnValArgTrpAlaProIleArgGlyIleProIleGluArg 40

Qy        121 AGACTGCAGATGCTGGCTGTCTGCACATGGATCAGCATGATGTTCATTTTGGTGTCTTTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         41 ArgLeuGlnMetLeuAlaValCysThrTrpIleSerMetMetPheIleLeuValSerLeu 60

Qy        181 TTTTTCTTCATGGCCACCTACAAGTTCATGTGGCCCATTCTGATCGCCTACATCAGCTTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PhePhePheMetAlaThrTyrLysPheMetTrpProIleLeuIleAlaTyrIleSerPhe 80

Qy        241 TTGTACGTCGACAAAGCCCCCGAATCTGGTGGCCGTAGATTTGAAAGCGCCAGACACTGG 300
              |||||||||||||||||||||||||||||||||||||||||||||   ||||||||||||
Db         81 LeuTyrValAspLysAlaProGluSerGlyGlyArgArgPheGluArgAlaArgHisTrp 100

Qy        301 GCTCTGTGGAGATATTTCGCTGCCTACTTCCCCGCTCAACTGATCAAGGAGCACGATTTG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 AlaLeuTrpArgTyrPheAlaAlaTyrPheProAlaGlnLeuIleLysGluHisAspLeu 120

Qy        361 GACCCCAAGAACAATTATGTCTTTGGTTACCACCCCCACGGCATTATCTCTTACGGTGCC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AspProLysAsnAsnTyrValPheGlyTyrHisProHisGlyIleIleSerTyrGlyAla 140

Qy        421 CAGCTGGCCTTTGCTACCGAGGCTACCGGCTTTAGCGAGAAGTTCCCCGGTATCACACCC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        141 GlnLeuAlaPheAlaThrGluAlaThrGlyPheSerGluLysPheProGlyIleThrPro 160

Qy        481 AGCTTGCTGACATTGAACAGCAACTTCCGTATCCCTTTCTACCGTGACGTGATCATGGCT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 SerLeuLeuThrLeuAsnSerAsnPheArgIleProPheTyrArgAspValIleMetAla 180

Qy        541 TTGGGCATCGCTTCTGTCAGCCGTCGTTCTTGCGAGAACATTCTGTCTAGCGGCCCCGGT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LeuGlyIleAlaSerValSerArgArgSerCysGluAsnIleLeuSerSerGlyProGly 200

Qy        601 AGATCTATCGCTATCGTCGTCGGTGGCGCCGCTGAAAGCTTGAACGCCAGACCCGGTACC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        201 ArgSerIleAlaIleValValGlyGlyAlaAlaGluSerLeuAsnAlaArgProGlyThr 220

Qy        661 GCTGATCTGGTGTTGCGTAAACGTCTGGGCTTCATCCGTCTGGCCATCAAGCACGGCGCT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 AlaAspLeuValLeuArgLysArgLeuGlyPheIleArgLeuAlaIleLysHisGlyAla 240

Qy        721 TCTTTGGTCCCCGTCTTCAGCTTCGGTGAGAACGAAGTCTACGACCAGCTGGACAACGCC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SerLeuValProValPheSerPheGlyGluAsnGluValTyrAspGlnLeuAspAsnAla 260

Qy        781 AAGGGCTCTAAGGTCTTCATGTACCAGAAGAAGATGCAAGCTATGCTGGGCTTCACAATG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        261 LysGlySerLysValPheMetTyrGlnLysLysMetGlnAlaMetLeuGlyPheThrMet 280

Qy        841 CCCTTGTTCCATGCCCGTGGCATCTTCAACTACGACGTCGGCATCATCCCCTTCAGACAC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 ProLeuPheHisAlaArgGlyIlePheAsnTyrAspValGlyIleIleProPheArgHis 300

Qy        901 CAGATCACCACCGTCGTCGGTAAGCCTATCCCCGTCCCCGCTTTGGAAGAGGGCCAGACC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GlnIleThrThrValValGlyLysProIleProValProAlaLeuGluGluGlyGlnThr 320

Qy        961 GAACCCACACAAGAGCAGATCTTGCAAGTCCAGAAGCTGTACATCGACGAGTTGTTCACC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        321 GluProThrGlnGluGlnIleLeuGlnValGlnLysLeuTyrIleAspGluLeuPheThr 340

Qy       1021 ATTTATAATAAGTACAAGGACGTGTACGCCAAGGACCGTAAGCAAGAACTGCGTATCACC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 IleTyrAsnLysTyrLysAspValTyrAlaLysAspArgLysGlnGluLeuArgIleThr 360

Qy       1081 GAT 1083
              |||
Db        361 Asp 361
Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
June 7, 2022